DETAILED ACTION
	Claims 1-12 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/814,035, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claims 1, 3 and 5 and claims 2, 4 and 7-10 depending therefrom have been amended in the submission filed on 06/16/2022 to recite “wherein the genetically engineered cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d).”  Application No. 62/814,035 has a specification with 4 pages, 2 pages of claims, 2 exhibits and no other figures.  The page labeled “Task 5” in the exhibit labeled “Appendix B” in Application No. 62/814,035 appears to be identical to Fig. 5 of the current specification.  However, the reasons why this figure and other disclosure of the specification (and Application No. 62/814,035) does not support the recited range of “wherein the genetically engineered cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d)” in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is discussed in the rejections under 35 U.S.C. 112(a) stated below and incorporated herein by reference.  For these reasons, claims 1-10 do not have priority under 35 U.S.C. 119(e) to Application No. 62/814,035 (filed 05/02/2019).  It is noted that the U.S. filing date the current application is 03/05/2020.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus)”; MPEP 2163(I)(B).  “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2163(I)(B).
“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04.”  MPEP 2163(II)(A).
In the amendment submitted 06/16/2022, independent claims 1, 3 and 6 to recite “the genetically engineered cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d).”  In support of this amendment, applicant cites to paragraphs [0019], [0005], [0057], [006], [0030], [0057] and Figure 5 of the specification.  All of the preceding has been reviewed along with the entire as-filed disclosure.  The only part of the disclosure that has any indication of a quantitative description of production of methyl laurate is Figs. 2 and 5; however, only Fig. 5 discusses quantitates in terms of g/m2/d.
“With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.” MPEP 2163.05(III).
“See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").” MPEP 2163.05(III).
Here, Fig. 5 and para. [00014] of the specification describes “an annual production simulation, assuming about equal productivity of biomass and methyl laurate, for techno-economic analysis of methyl laurate production. Production of biomass and methyl laurate is hourly estimated as a fraction of this energy and dependent on pond biomass density (g/L). Peak productivity corresponds to roughly 38 g/m2/d of only biomass.” It is not clear precisely how Fig. 5 was produced other than being a simulation rather than measurement of actual data from a working embodiment.  Regardless, Fig. 5 shows daily production that ranges from a little more than zero g/m2/d methyl laurate production to a maximum of a little over 20 g/m2/d methyl laurate production.  It is not clear and it is not apparent that any data point shown in Fig. 5 is exactly 5 g/m2/d.
In Wertheim discussed above, the disclosure of a general range (i.e. 25%-60%) and specific examples defining a lower bound of a claimed range (i.e. at least 35%) did not support such a claimed range having “no upper limit and caused the claim to read literally on embodiments outside the ‘25% to 60%’ range.  Here, the specification does not directly set forth a range; however, Fig. 5 provides examples ranging from close to zero g/m2/d methyl laurate to about 20 g/m2/d methyl laurate.  As in Wertheim discussed above, the claimed range of “at least 5 grams/culture surface area/day (g/m2/d)” does not have an upper limit and reads outside of embodiments that may be supported by Fig. 5 of the specification as to lack adequate written description in the as-filed specification for this reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 8-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yunus et al. (Methanol-free biosynthesis of fatty acid methyl ester (FAME) in Synechocystis sp. PCC 6803, Metabolic Eng. 57 (Dec. 2019): 212-27) as evidenced by Granata (Dependency of Microalgal Production on Biomass and the Relationship to Yield and Bioreactor Scale-up for Biofuels: a Statistical Analysis of 60+ Years of Algal Bioreactor Data, Bioenerg. Res. 10 (2017): 267-87), Cole-Parmer Essentials Erlenmeyer Flask, www.enviromentalexpress.com, retrieved 10/31/2022 (“Flask Specification”) and Hu et al. (Metabolic phenotypeing of the cyanobacterium Synechocystis 6803 engineered for production of alkanes and free fatty acids, Applied Energy 102 (2013): 850-59).
Yunus et al., abstract, disclose:
To meet the increasing global demand of biodiesel over the next decades, alternative methods for producing one of the key constituents of biodiesel (e.g. fatty acid methyl esters (FAMEs)) are needed. Algal biodiesel has been a long-term target compromised by excessive costs for harvesting and processing. In this work, we engineered cyanobacteria to convert carbon dioxide into excreted FAME, without requiring methanol as a methyl donor. To produce FAME, acyl-ACP, a product of the fatty acid biosynthesis pathway, was first converted into free fatty acid (FFA) by a thioesterase, namely ’UcFatB1 from Umbellularia californica [i.e. fatty acid acyl-ACP thioesterase]. Next, by employing a juvenile hormone acid O-methyltransferase (DmJHAMT) [fatty acid methyl transerase (FAMT)] from Drosophila melanogaster and S-adenosylmethionine (SAM) as a methyl donor, FFAs were converted into corresponding FAMEs. The esters were naturally secreted extracellularly, allowing simple product separation by solvent overlay as opposed to conventional algae biodiesel production where the algae biomass must first be harvested and processed for transesterification of extracted triacylglycerols (TAGs). By optimizing both the promoter and RBS elements, up to 120 mg/L of FAMEs were produced in 10 days. Quantification of key proteins and metabolites, together with constructs over-expressing SAM synthetase (MetK) [i.e. a SAM regeneration enzyme], indicated that ’UcFatB1, MetK, and DmJHAMT were the main factors limiting pathway flux. In order to solve the latter limitation, two reconstructed ancestral sequences of DmJHAMT were also tried, resulting in strains showing a broader methyl ester chain-length profile in comparison to the native DmJHAMT. Altogether, this work demonstrates a promising pathway for direct sunlight-driven conversion of CO2 into excreted FAME.
“A Synechocystis sp. PCC 6803 strain lacking the acyl-ACP synthetase gene (aas, encoded by slr1609) (hereafter Δaas) was chosen as the expression strain to minimize the recycling of free fatty acids back into acyl-ACPs.” Yunus et al., page 220, right col. “The Δaas strain expressing ’UcFatB1 and DmJHAMT (Δaas-Pcoa-’UcFatB1-DmJHAMT) accumulated 6.9 ± 0.7 mg/L methyl laurate extracellularly when 10% (v/v) dodecane overlay was employed (Fig. 1D and E panel (i)), whilst no FAMEs were detected from the strain expressing only ‘UcFatB1 (Fig. 1D).” Yunus et al., page 220, right col.  
The taught Synechocystis sp. PCC6803 Δaas strain is a cyanobacterium genetically modified to produce fatty acids that apparently lacks a nucleotide sequence encoding a fatty acid methyl transferase (FAMNT) and a nucleotide sequence encoding a fatty acid acyl-ACP thioesterase. See Hu et al., abstract (“Inactivation of the AAS gene, encoding acyl-ACP synthetase, prevented re-thioesterification of FFAs generated from membrane lipid recycling and led to elevated levels and of intracellular FFAs of an altered composition). This Synechocystis sp. PCC6803 Δaas strain is directly described as transformed with the plasmids (nucleic acids) described in Fig. 2A of Yunus et al. included the following plasmid in Fig. 2A:

    PNG
    media_image1.png
    69
    827
    media_image1.png
    Greyscale
 
Fig. 2E of Yunus et al. shows strain [Symbol font/0x44]aas-Pcoa-UcFatB1-PnrsB-DmJHAMT-metKEc produces methyl laurate.  
“(D) Methyl laurate production in Δaas-Pcoa-empty, Δaas-Pcoa-’UcFatB1, and Δaas-Pcoa-’UcFatB1-DmJHAMT strains in the presence of 10% (v/v) dodecane overlay.” Fig. 1(D), legend.  “The Δaas strain expressing ’UcFatB1 and DmJHAMT (Δaas-Pcoa-’UcFatB1-DmJHAMT) accumulated 6.9 ± 0.7 mg/L methyl laurate extracellularly when 10% (v/v) dodecane overlay was employed.” Yunus et al., page 220, right col. “For methyl laurate analysis, 90 μL of dodecane solvent overlay was sampled.” Yunus et al., page 219, left col.  “Dodecane solvent overlay (10% v/v) was added to capture [i.e. collect] the FAMEs unless stated otherwise.” Yunus et al., page 218, right col. That is, genetically modified Synechocystis is cultured with a dodecane layer contacted therewith whereby methyl laurate collects in the dodecance layer, and methyl laurate is isolated from the dodecane layer.
“(B) Methyl laurate production obtained by feeding the Δaas-Pcoa-DmJHAMT strain with 100 mg/L lauric acid and 20 mg/L L-methionine or 5 mg/L S-adenosylmethionine in the presence of 10% (v/v) dodecane solvent overlay. No L-methionine or S-adenosylmethionine was added to the control samples.” Yunus et al., Fig. 2B, legend.  As such, Yunus et al. is considered to directly disclose that it is appropriate to include exogenous methionine as recited in claim 10 when culturing a Synechocystis strain for production of methyl laurate.
As such, Yunus et al. directly disclose a genetically engineered Synechocystis sp. PCC 6803 cyanobacterium, wherein the engineered cyanobacterium has been transformed with one or more plasmid vectors comprising (i) an expression cassette comprising a first nucleotide sequence encoding a fatty acid methyl transferase (FAMT) and (ii) a second nucleotide sequence encoding a thioesterase, and wherein the genetically engineered cyanobacterium is capable of producing methyl laurate.
As such, Yunus et al. directly disclose a method of increasing carbon utilization of a genetically modified strain of cyanobacterium, the method comprising: (a) obtaining a cyanobacterium genetically modified to produce fatty acids or fatty acyl esters, lacking a nucleotide sequence encoding a fatty acid methyl transferase (FAMT) and a nucleotide sequence encoding a fatty acid Acyl-ACP thioesterase; and (b) introducing into the genetically modified cyanobacterium a first nucleotide sequence encoding a second nucleotide sequence encoding a fatty acid Acyl-ACP thioesterase, whereby the resulting genetically modified cyanobacterium is capable of producing methyl laurate.  “The Δaas strain expressing ’UcFatB1 and DmJHAMT (Δaas-Pcoa-’UcFatB1-DmJHAMT) accumulated 6.9 ± 0.7 mg/L methyl laurate extracellularly when 10% (v/v) dodecane overlay was employed (Fig. 1D and E panel (i)), whilst no FAMEs were detected from the strain expressing only ‘UcFatB1 (Fig. 1D)” or a [Symbol font/0x44]aas strain expressing Pcoa-empty plasmid.  As such, the Synechocystis strains described by Yunus et al. expressing FAMT and thioesterase have increased carbon utilization with respect to utilization for production of methyl laurate.
As such, Yunus et al. directly disclose a method of producing methyl laurate with a genetically modified cyanobacterium, the method comprising: (a) introducing an expression cassette comprising a nucleic acid encoding a fatty acid methyl transferase (FAMT) into a cyanobacterium to obtain a genetically modified cyanobacterium comprising the expression cassette, wherein the genetically modified cyanobacterium further comprises an exogenous nucleotide sequence encoding a thioesterase and wherein the genetically modified cyanobacterium is capable of producing methyl laurate; (b) culturing the genetically modified cyanobacterium under conditions in which the nucleic acid encoding the FAMT is expressed and the genetically modified cyanobacterium produces and excretes methyl laurate; (c) contacting the culture with a dodecane layer, whereby methyl laurate collects in the dodecane layer; and (d) isolating methyl laurate from the dodecane layer.
However, regarding claims 6, 8, 9 and 10, Yunus et al. do not directly disclose or discuss “the genetically engineered cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d).”  This feature recited in claim 6 (and in claims 1 and 3) is interpreted as stating that such genetically modified cyanotbacterium is “capable of” latently producing methyl laurate in an amount of at least 5 grams/culture surface area/day (g/m2/d) under some unrecited condition wherein claim 6 (and claims 1 and 3) does not require any active step of method that actively produces at least 5 grams/culture surface area/day (g/m2/d) of methyl laurate.  Specifically, claim 6 recites no active step of culturing a cyanobacterium to produce methyl laurate, and claim 3 recites a culturing step but does not state that such culturing produces a specific amount of methyl laurate.  Claim 1 does not recite any method steps.
Further regarding recitation of “the resulting genetically modified cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d),” Yunus et al. demonstrate working examples of Synechocystis producing up to “strain (Δaas-Ptrc-4-DmJHAMT-4-’UcFatB1) produced up to 35 mg/L methyl laurate in 10 days.” Yunus et al., page 222, right col. Such methyl laurate production was generated in a “100-mL Erlenmeyer flask and the OD730 was adjusted to 0.2 by adding BG11-Co medium to a final volume of 25 mL. . . . The culture was grown for 10 days in an AlgaeTron AG 230 (PSI) as described above.” Yunus et al., page 218, right col. 
The surface area of 25 mL of culture in a 100 mL Erlenmeyer flask is not disclosed by Yunus et al.  However, in a standard laboratory Erlenmeyer flask the radius of liquid surface of a 100 mL flask with 25 mL can be estimated to be approximately 6 cm (0.06 m) wherein the referenced “flask specification” indicates that a 100 mL Erlenmeyer flask has an outside bottom diameter of 64 mm, or a surface area of approximately 0.002826 m2 (=(0.03m)2*3.14).  At a production rate of 35 mg/L for a 0.025L volume, 0.875 mg of methyl laurate is produced, or 309.6 mg/m2 methyl laurate over 10 days.    
	As evidenced by Granata, Fig. 10, production of product (e.g. oil, lipids) by culturing of alga or cyanobacterial cells is highly correlated with the volume of the culture.  That is, a larger volume of culture has a capacity to produce a larger amount of product. However, the amount of any product produced expressed as grams/culture surface area/day (g/m2/d) is dependent upon the geometry of any bioreactor or other vessel employed to culture the cells. “However, oil yield decreased with increasing surface to volume ratio.” Granata, page 273, right column.  That is, “In this paper, the bioreactor volumes are in liters; therefore, units of g m−2 day−1 were converted to g L−1 day−1 by multiplying the appropriate surface area and dividing by the culture volume in liters.” Granata, page 268, left col.  In the field of culturing microalgae or cyanobacteria, it is understood that surface area is a reference to illuminated surface area of the bioreactor.  “The liquid preculture was grown in 5 mL BG11-Co containing appropriate antibiotic(s) (final concentration: kanamycin 50 μg/mL, spectinomycin 50 μg/mL, and erythromycin 20 μg/mL) in a 6-well plate in an AlgaeTron AG 230 (Photon Systems Instruments (PSI), Czech Republic) at 30 °C with continuous warm-white LED illumination at 60 μmol photons m−2 s−1 and continuous shaking at 180 rpm (Unimax 1010 shaker, Heidolph Instruments).” Yunus et al., page 218, left.  As such, two bioreactors can have the same surface area and very different volumes.  Granata suggests that product production can be affected by change in the surface area to volume ratio of a bioreactor; “it is suggested that intermediate volume bioreactors with higher surface to volume ratios could give higher yields and production rates.” Granata, abstract.
	As stated, claims 1 and 6 do not require any active step of culturing, and claim 3 is not interpreted as reciting a culturing step that actually produces at least 5 g/m2/d methyl laurate.  Rather, the claims only require that at least 5 g/m2/d methyl laurate is producible under some unrecited condition wherein no pending claim is limited by bioreactor volume or geometry, light intensity, culture media, temperature, etc.  However, the ratio of surface area to volume of a bioreactor can be arbitrarily adjusted, as reviewed by Granata, such that an engineered Synechocystis sp. PCC6803 expressing a fatty acid methyl transferase and a thioesterase as directly disclosed by Yunus et al. would appear to be “capable of methyl laurate production of at least 5” g/m2/d under some physically possible, but unrecited, culture conditions and bioreactor geometry.  In view of Yunus et al. reporting methyl laurate in an amount of 0.03 g/m2/day in a small volume of 25 mL, it is apparent that this amount in terms of surface area is capable of increasing to 5 g/m2/day of methyl laurate in a larger bioreactor with a small ratio of surface area to volume.  Again, it is noted that the claims recite no requirement for the actual production of 5 g/m2/day of methyl laurate or conditions under which such amount of methyl laurate is capable of being produced.
	Further, the specification evidences that Synechocystis sp. PCC6803 modified to express an appropriate fatty acid methyl transferase and thioesterase is capable of producing at least 5 g/m2/d methyl laurate under some condition.  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." MPEP 2112(V). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." MPEP 2112.01.  Here, Yunus et al. has all of the structure taught by the specification to be required to produce at least  5 g/m2/d methyl laurate under some unrecited condition, such structure being Synechocystis sp. PCC6803 modified to express an appropriate fatty acid methyl transferase and thioesterase.
	Claims other than 6 and 8-10 are discussed above in support of the further rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunus et al. (Methanol-free biosynthesis of fatty acid methyl ester (FAME) in Synechocystis sp. PCC 6803, Metabolic Eng. 57 (Dec. 2019): 212-27) further in view of Granata (Dependency of Microalgal Production on Biomass and the Relationship to Yield and Bioreactor Scale-up for Biofuels: a Statistical Analysis of 60+ Years of Algal Bioreactor Data, Bioenerg. Res. 10 (2017): 267-87) as evidenced by Cole-Parmer Essentials Erlenmeyer Flask, www.enviromentalexpress.com, retrieved 10/31/2022 (“Flask Specification”) and Hu et al. (Metabolic phenotypeing of the cyanobacterium Synechocystis 6803 engineered for production of alkanes and free fatty acids, Applied Energy 102 (2013): 850-59).
The rejections of claims 6 and 8-10 over Yunus et al. are discussed above are incorporated herein by reference.  However, Yunus et al. do not directly exemplify engineered Synechocystis sp. PCC 6803 expressing fatty acid methyltransferase from Mycobacterium marinum.
As discussed, Yunus et al. described working embodiments of Synechocystis sp. PCC 6803 expressing fatty acid methyltransferase from D. melanogaster.  However, Yunus et al. teach that “As an alternative route to chemical catalysis, microbial production of FAME has the potential to overcome the aforementioned challenges. Escherichia coli (E. coli) were first engineered to produce FAME through direct methylation of fatty acids by employing an S-adenosylmethionine (SAM) dependent bacterial methyltransferase from Mycobacterium marinum . . . . However, due to a narrow substrate specificity of the methyltransferase, which prefers unusual 3-hydroxy fatty acid molecules, this pathway resulted only in a low titer of methyl decanoate. . . . Recently, a superior methyltransferase from Drosophila melanogaster, namely a juvenile hormone acid O-methyltransferase (DmJHAMT), has been characterized and used for FAME production in E. coli, resulting in up to 250 mg/L of methyl laurate.”  Yunus et al., page 217, right col.
As such, Yunus et al. teach that both fatty acid methyltransferase from Mycobacterium marinum and D. melanogaster have been recombinantly expressed in bacterial cells to produce methyl laurate.  Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Yunus et al. teach an engineered Synechocystis sp. PCC680 expressing fatty acid methyltransferase from D. melanogaster producing methyl laurate, as discussed above. (2)  Yunus et al. teach that both fatty acid methyltransferase from Mycobacterium marinum and D. melanogaster are known to be functionally expressed in bacterial cells for production of methyl laurate.  (3)  One having ordinary skill in the art at the time of filing could have expressed fatty acid methyltransferase from Mycobacterium marinum within the working examples of Yunus et al. in replacement of the D. melanogaster transferase with a predictable result of producing methyl laurate as discussed.  (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.  
The recitation of “cable of methyl laurate production of at least 5” g/m2/d as recited in claims 1, 3 and 6 is discussed above.  However, the following is noted.
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).” MPEP 2145(II).  After production of an engineered Synechocystis sp. PCC6803 expressing a fatty acid methyl transferase and a thioesterase as taught by Yunus et al. as discussed above, an ordinarily skilled artisan would have been further motivated to culture such engineered Synechocystis sp. PCC6803 in an appropriate bioreactor since culturing is necessary to produce methyl laurate.  Again, as stated, claim 6 and claim 1 do not require any active step of culturing, and claim 3 is not interpreted as reciting a culturing step that actually produces at least 5 g/m2/d methyl laurate.  Rather, the claims only require that at least 5 g/m2/d methyl laurate is producible under some unrecited condition wherein no pending claim is limited by bioreactor volume or geometry, culture media, temperature, etc.  However, the ratio of surface area to volume of a bioreactor can be arbitrarily adjusted, as reviewed by Granata, such that an engineered Synechocystis sp. PCC6803 expressing a fatty acid methyl transferase and a thioesterase as suggested by Hu et al.  would appear to be “capable of methyl laurate production of at least 5” g/m2/d under some physically possible, but unrecited, culture conditions and bioreactor geometry.  In the alternative, it is not inventive to discover an arbitrary bioreactor geometry that results in the possible production of at least 5 g/m2/d methyl laurate wherein Granata teaches that the ratio of surface area to volume of bioreactor can be varied such that production of a product measured by surface area can be changed by changing bioreactor geometry.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Metabolic phenotypeing of the cyanobacterium Synechocystis 6803 engineered for production of alkanes and free fatty acids, Applied Energy 102 (2013): 850-59) further in view of Granata (Dependency of Microalgal Production on Biomass and the Relationship to Yield and Bioreactor Scale-up for Biofuels: a Statistical Analysis of 60+ Years of Algal Bioreactor Data, Bioenerg. Res. 10 (2017): 267-87).
Hu et al. disclose a Synechocystis sp. PCC 6803 strain engineered to produce free fatty acids by transformation with a described pFUEL3 plasmid expressing [i.e. an expression cassette] a FatB gene from Arabidopsis thaliana that encodes a thioesterase (TE)  [i.e. a second nucleotide sequence as recited in the claims] with high activity for 16:0 and 18: FA-ACPs.  Hu et al., section 2.3 and Fig. 1.  “Strain F3;16 contains both the 3 and 16 trait” wherein “3 trait” is expression of FatB from A. thaliana and “trait 16” is inactivation of the AAS gene encoding acyl-ACP synthetase.  Hu et al., page 855, left column.
Hu et al. further teach that “As has been shown for E. coli [11], the possibility also exists to convert FFAs directly to FA methylesters (FAMEs), i.e., biodiesel, in vivo by endowing cyanobacteria with genes for a suitable FA methyltransferase (FAMTase).” Hu et al., page 851, left column.
The above description is not considered to be an explicit statement that the specific Synechocystis sp. PCC 6803 strains expressing a thioesterase for production of free fatty acids being transformed (i.e. endowed) with a suitable methyltransferase gene to allow for the production of fatty acid methyl esters.  However, in view of the direct teaching suggestion and motivation stated by Hu et al. that “the possibility also exists to convert FFAs directly to FA methylesters (FAMEs), i.e., biodiesel, in vivo by endowing cyanobacteria with genes for a suitable FA methyltransferase (FAMTase),” the ordinarily skilled artisan at the time of filing would have been motivated to transform any cyanobacteria that produces fatty acids, including the Synechocystis sp. PCC 6803 strains F3, F16 and/or F3;16 taught by Hu et al., with an appropriate heterologous gene encoding a suitable fatty acid methyltransferase (FAMTase) [i.e. first nucleotide sequence as recited in claims 1 and 6] to allow for the production of fatty acid methyl esters directly from free fatty acids utilizing a plasmid or expression cassette encoding such FAMTase similar to the plasmid or expression cassette utilized to express the FatB gene.  Again, the ordinarily skilled artisan at the time of filing would have been motivated to do this since Hu et al. directly suggest that introduction and expression of a suitable FAMTase gene in a cyanobacteria producing free fatty acids (FFAs) can advantageously result in the advantageous production of fatty acid methylesters (FAMEs).  
Synechocystis sp. PCC 6803 does not appear to have such an endogenous nucleic acid sequence FAMTase as taught by Hu et al. since cyanobacteria must be “endowed” with such a gene such that any FAMTase gene is heterologous to Synechocystis sp. PCC 6803.  Similarly, Synechocystis sp. PCC 6803 does not appear to have an endogenous nucleic acid sequence encoding a fatty acid acyl-ACP thioesterase.
Regarding claim 6, Hu et al. fully suggest a Synechocystis sp. PCC 6803 strain cyanobacterium genetically modified to produced fatty acids is obtained, as discussed above, and further fully suggest further introducing into such Synechocystis sp. PCC 6803 strain by genetic modification (i.e. “endowing”) a nucleic acid sequence encoding FAMTase.  It is noted that claim 6 appears to recite that a cyanobacterium that is otherwise already genetically engineered to produce fatty acids is subject to the recited step of introducing a second nucleic acid sequence encoding a thioesterase.  However, it is noted that the starting strain of Synechocystis sp. PCC 6803 taught by Hu et al. already functions to secrete free fatty acids.  This is evidenced by Hu et al., abstract, stating “Introduction of a FatB gene, encoding a thioesterase (TE), which catalyzes the liberation of FFAs from acyl-ACP, yielded little effect in itself. However, the activity of the TE enzyme was clearly manifested in combination with AAS inactivation; a TE-containing strain lacking AAS showed a dramatic (30-fold) increase in intracellular FFAs (with the majority being 16:0) and increases in heptadecane and secreted FFA,” which directly implies that an unmodified Synechocystis sp. PCC 6803 (strain F0) produces fatty acids from which the described 30-fold increase is measured as shown in Fig. 6 of Hu et al.  As such, Hu et al., abstract directly states that Synechocystis sp. PCC 6803 can be modified to lack AAS and to have a nucleotide sequence encoding a thioesterase as modifications made at separate times. Strain F3 as shown in Fig. 6 of Hu et al. expresses thioesterase only as a genetic modification and strain F16 as shown in Fig. 6 of Hu et al. has inactivation of AAS activity only as a genetic modification, wherein all strains shown in Fig. 6 of Hu et al. (except strain F0) are cyanobacterium strains genetically modified to produce fatty acids.  As such, Hu et al. suggest to the ordinarily skilled artisan at the time of filing that the strain F3;16 having the highest amount of secreted fatty acids can be produced by modification of the F16 strain to have introduced a nucleotide sequence encoding thioesterase to form the F3;16 strain.  The strain F16 as described by Hu et al. is a cyanobacterium genetically modified to produce fatty acids lacking a nucleotide sequence encoding a fatty acid methyl transferase and a nucleotide sequence encoding a fatty acid acyl-ACP thioesterase.
Hu et al. do not clearly indicate which modification is made first (TE expression or AAS interruption) in making the F3;16 strain.  “[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP 2144.04(IV)(C). At the time of filing, the ordinarily skilled artisan would have expected success in producing the F3;16 strain taught by Hu et al. by starting from the F16 strain having interruption of AAS and introducing into the F16 strain a nucleotide sequence encoding a thioesterase with a reasonable expectation of success of producing the taught F3;16 strain of Hu et al. taught to be advantageous for secreting a high amount of free fatty acids.  Further as discussed above, Hu et al. further suggest modification of any cyanobacterium producing free fatty acids to be further modified by introduction of a nucleic acid sequence encoding FAMTase to advantageously convert free fatty acids directly to FAMEs, where FAMEs would otherwise not be produced in significant amounts.
Regarding recitation of “the resulting genetically modified cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d), this feature recited in claim 6 (and in claims 1 and 3) is interpreted as stating that such genetically modified cyanobacterium is “capable of” latently producing methyl laurate in an amount of at least 5 grams/culture surface area/day (g/m2/d) under some unrecited condition wherein claim 6 (and claims 1 and 3) does not require any active step of method that actively produces at least 5 grams/culture surface area/day (g/m2/d) of methyl laurate.  Specifically, claim 6 recites no active step of culturing a cyanobacterium to produce methyl laurate, and claim 3 recites a culturing step but does not state that such culturing produces a specific amount of methyl laurate.
	Further regarding recitation of “the resulting genetically modified cyanobacterium is capable of methyl laurate production of at least 5 grams/culture surface area/day (g/m2/d),” "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).” MPEP 2145(II).  Here, for the reasons set forth above, Hu et al. teach and suggest the “obtaining” and “introducing” active steps recited in claim 6 such that any increase in “carbon utilization” is recognition of another advantage which would flow naturally from following the suggestion of the prior art.
	As described by Granata, Fig. 10, production of product (e.g. oil, lipids) by culturing of alga or cyanobacterial cells is highly correlated with the volume of the culture.  That is, a larger volume of culture has a capacity to produce a larger amount of product. However, the amount of any product produced expressed as grams/culture surface area/day (g/m2/d) is dependent upon the geometry of any bioreactor or other vessel employed to culture the cells. “However, oil yield decreased with increasing surface to volume ratio.” Granata, page 273, right column.  That is, In this paper, the bioreactor volumes are in liters; therefore, units of g m−2 day−1 were converted to g L−1 day−1 by multiplying the appropriate surface area and dividing by the culture volume in liters. Granata, page 268, left col.  In the field of culturing microalgae or cyanobacteria, it is understood that surface area is a reference to illuminated surface area of the bioreactor.  As such, two bioreactors can have the same surface area and very different volumes; for example, cylindrical bioreactors with the same diameter but different heights.  Granata suggests that product production can be affect by change in the surface area to volume ratio of a bioreactor; “it is suggested that intermediate volume bioreactors with higher surface to volume ratios could give higher yields and production rates.” Granata, abstract.
	As stated above, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).” MPEP 2145(II).  After production of an engineered Synechocystis sp. PCC6803 expressing a fatty acid methyl transferase and a thioesterase as suggested by Hu et al. as discussed above, an ordinarily skilled artisan would have been further motivated to culture such engineered Synechocystis sp. PCC6803 in an appropriate bioreactor since culturing is necessary to produce methyl laurate.  That is, production of a significant amount of methyl laurate requires culturing in large volume such as the bioreactors reviewed by Granata.  Again, as stated, claim 6 and claim 1 do not require any active step of culturing, and claim 3 is not interpreted as reciting a culturing step that actually produces at least 5 g/m2/d methyl laurate.  Rather, the claims only require that at least 5 g/m2/d methyl laurate is producible under some unrecited condition wherein no pending claim is limited by bioreactor volume or geometry, culture media, temperature, etc.  However, the ratio of surface area to volume of a bioreactor can be arbitrarily adjusted, as reviewed by Granata, such that an engineered Synechocystis sp. PCC6803 expressing a fatty acid methyl transferase and a thioesterase as suggested by Hu et al.  would appear to be “capable of methyl laurate production of at least 5” g/m2/d under some physically possible, but unrecited, culture conditions and bioreactor geometry.  In the alternative, it is not inventive to discover an arbitrary bioreactor geometry that results in the possible production of at least 5 g/m2/d methyl laurate wherein Granata teach that the ratio of surface area to volume of bioreactor can be varied such that production of a product measured by surface area can be changed by changing bioreactor geometry.

Claims 1, 2, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. and Granata as applied to claim 6 above, and further in view of Nawabi et al. (Engineering Escherichia coli for Biodiesel Production Utilizing a Bacterial Fatty Acid Methyltransferase, Appl. Environ. Microbiol. 77 (2011): 8052-61) (see IDS) and Tong et al. (Cetane number prediction of biodiesel from the composition of fatty acid methyl esters, J. Am. Oil. Chem. Soc. 88 (2011): 415-23).
As discussed above, Hu et al. suggest the features of claim 6 including a Synechocystis sp. PCC 6803 strain cyanobacterium genetically modified to produce FAMEs by introduction of a second heterologous nucleic acid encoding thioesterase and a first heterologous nucleic acid encoding a suitable fatty acid methyltransferase (FAMTase), wherein Hu et al. cite reference 11 (Nawabi et al.) in regards to expression of a FAMTase.  However, Hu et al. do not expressly teach that a FAMTase be derived Mycobacterium marinum and that the FAME specifically be methyl laurate.
As discussed above, Hu et al. teach “As has been shown for E. coli [11], the possibility also exists to convert FFAs directly to FA methylesters (FAMEs), i.e., biodiesel, in vivo by endowing cyanobacteria with genes for a suitable FA methyltransferase (FAMTase).” Hu et al., page 851, left column.  Nawabi et al. (reference 11 of Hu et al.) teach the production of fatty acid methyl esters in E. coli by heterologous expression of “We cloned and expressed two genes, one from M. marinum (Mmar_3356) [i.e. Mycobacterium marinum] and another from M. smegmatis (Msmeg_4347), in E. coli. These genes share 52% identity in their amino acid sequences, and their closest homolog in the A. thaliana genome is 25% identical (see Fig. S1 in the supplemental material). To test whether these genes exhibit FAMT activity, we expressed Mmar_3356 and Msmeg_4347 in E. coli and provided either an extracellular mixture of fatty acids or 3-OH fatty acids (Fig. 2).” Nawabi et al., page 8054, left column. “In the cultures expressing the M. marinum gene, we detected the formation of FAMEs and 3-OH-FAMEs; no FAMEs were detected in the absence of a methyltransferase.” Nawabi et al., page 8054, left column. Fig. 2A of Nawabi et al. directly describe the production of 12:0 FAME, which is methyl laurate.  As such, Nawabi et al. teach that methyl laurate is a desirable FAME to be produced from an engineered microorganism.  Further, Tong et al. (see Table 1) teach that methyl laurate (C12:0 FAME) can be formulated to make biodiesel wherein Hu et al. suggest the production of FAME for application to biodiesel.  
The formation of 3-OH decanoic acid and 3-OH dodecanoic acid methyl esters is described by Nawabi et al. as a result of the selection of a heterologous thioesterase that is also expressed to produce the precursor free fatty acid, which is explained in the figures on page 8056 and related text on page 8055, right column, of Nawabi et al. “The in situ generation of fatty acids in E. coli is accomplished by the expression of FATs. Based on the above-described results, we sought to identify FAT [fatty acyl-ACP thioesterase] enzymes that would generate intracellular 3-OH-FFAs.” Nawabi et al., page 8055, left column.  It is further noted that Nawabi et al., Table 1, directly describe the Mycobacterium marinum FAMT as having a high amount of catalytic activity (kcat/Km=11.3x106 M-1 s-1) with C12:0 free fatty acid (i.e. lauric acid) as substrate that results in methyl laurate as a product.
Hu et al. do not expressly teach that a FAMTase be derived Mycobacterium marinum and that the FAME specifically be methyl laurate.  Again, Hu et al. directly suggest expression of a suitable FAMTase in the engineered Synechocystis sp. 6803 taught by Hu et al. in order to beneficially produce FAME for use as biodiesel with direct citation to Nawabi et al.  Since Hu et al. directly cite Nawabi et al. in regards to a FAMTase, at the time of filing the ordinarily skilled artisan would have been motivated to express a nucleic acid (i.e. a gene) encoding the Mycobacterium marinum FAMTase taught by Nawabi et al. in the   engineered Synechocystis sp. PCC 6803 taught by Hu et al. because Hu et al. directly suggest the expression of a suitable heterologous FAMTase and the Mycobacterium marinum FAMTase taught by Nawabi et al. is directly referenced by Hu et al. and is demonstrated by Nawabi et al., Table 1, to have significate FAMTase activity including C8:0, C10:0 and C12:0 fatty acids.  Further, it is noted that Hu et al. teach that any expression of heterologous nucleic acids in Synechocystis sp. PCC 6803 is done by cloning the same in a plasmid vector (i.e. an expression cassette) as explain in section 2.3 of Hu et al.
The engineered Synechocystis sp. PCC 6803 taught by Hu et al., strain F3;16, expresses an A. thaliana thioesterase that produces primarily C12:0 (lauric acid) free fatty acid as shown in Fig. 5B of Hu et al. Since Nawabi et al., Table 1, teaches that the taught Mycobacterium marinum FAMTase utilizes C12:0 free fatty acid substrate and Tong et al. teach that methyl laurate (C12:0 FAME) is a suitable FAME for biodiesel application, at the time of filing the ordinarily skilled artisan would have further been motivated to modify the Synechocystis sp. PCC 6803 strain F3;16 taught by Hu et al. because Hu et al. directly suggest the expression of a suitable heterologous FAMTase and the Mycobacterium marinum FAMTase taught by Nawabi et al. is directly referenced by Hu et al. and is demonstrated by Nawabi et al., Table 1, to have significate FAMTase activity with a reasonable expectation of producing methyl laurate as a FAME product excreted/secreted from such an engineered Synechocystis sp. PCC 6803.  The preceding teaches and suggests all of the features of claims 1, 6, 7, 9, 11 and 12.  Again, Hu et al. evidences that Synechocystis sp. PCC 6803 not expressing a heterologous FAMTase does not produce methyl laurate such that any amount of methyl laurate produced by expression or introduction of a FAMTase is increased production of methyl laurate as compared to the zero amount of methyl laurate produce produced by any native Synechocystis sp. PCC 6803 cyanobacterium or an unmodified Synechocystis cyanobacterium strain not comprising a heterologous gene encoding FAMTase.
Regarding claims 2 and 8, “AdoMet [S-adenosylmethionine, i.e. SAM], the second substrate of FAMT, is synthesized by the action of methionine adenosyltransferase (MAT), which catalyzes the reaction between methionine and ATP.” Nawabi et al., page 8052, right column. Nawabi et al. teach that in addition to expression of FAMTase from M. marinum that the “production of FAMEs was further enhanced by increasing intracellular AdoMet levels . . . by overexpressing MAT.” Nawabi et al., page 8053, left column.  Nawabi et al., page 8053, left column, exemplifies a rat MAT.
At the time of filing, in addition to modification of the Synechocystis sp. PCC 6803 as taught by Hu et al. to have introduction and overexpression of a first nucleotide encoding FAMTase an ordinarily skilled artisan would have been further motivated to introduce and overexpress a heterologous nucleic acid encoding MAT, which is a SAM regeneration enzyme.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Nawabi et al. teach that MAT should be co-expressed with FAMTase since FAMTase requires two substrates (fatty acid and AdoMet/SAM) to produce methyl fatty acid esters such as methyl laurate wherein expression of MAT produces AdoMet/SAM from methionine as shown in Fig. 1 of Nawabi et al. such that Nawabi et al. teach that expression of MAT directly benefits methyl fatty acid ester production.  As discussed, Hu et al. directly suggest the expression in Synechocystis sp. PCC 6803 of an FAMTase that has been shown to produce methyl fatty acid esters in E. coli.  That is, Hu et al. suggests that an enzyme (FAMTase) that has been demonstrated to produce fatty acid methyl esters in E. coli be expressed in Synechocystis sp. PCC 6803 with an active expectation that fatty acid methyl esters be produced in Synechocystis sp. PCC 6803.  As such, although Synechocystis sp. PCC 6803 and E. coli are different organisms, Hu et al. directly suggests that the expression of genes that benefit methyl fatty acid production in E. coli are expected by the ordinarily skilled artisan at the time of filing (which includes the authors of Hu et al.) to also benefit methyl fatty acid production in Synechocystis sp. PCC 6803.
Regarding claim 9, the F16 strain of Hu et al. modified as explained above would be for the purpose of expressing FAMTase when cultured to produce methyl laurate and would excrete methyl laurate.  Hu et al., for example Fig. 4, explain that culturing of any Synechocystis strain is necessary for producing fatty acids or derivatives thereof (e.g. methyl laurate) wherein such products are at least partially secreted.
Regarding claim 9, a Synechocystis sp. PCC 6803 strain having a heterologous gene encoding a fatty acid methyl transferase (FAMT) and a thioesterase is capable of increased production of methyl laurate compared to an unmodified Synechocystis cyanobacterium strain not comprising the heterologous gene, such as a wild-type unmodified Synechocystis cyanobacterium strain that does not produce any amount of methyl laurate or at least less methyl laurate than strain expressing a thioesterase and FAMTase as discussed.  As evidenced by Hu et al., any Synechocystis sp. PCC 6803 strain producing fatty acid or a derivative is taught to be cultured to produce such fatty acid or derivative which includes Synechocystis sp. PCC 6803 strain having a heterologous gene encoding a fatty acid methyl transferase (FAMT) and a thioesterase as suggested by Hu et al. and other prior art discussed above.

Claims 1, 2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Granata, Nawabi et al., and Tong et al. as applied to claims 1, 2, 6-9 and 11-12 above, and further in view of Kunjapur et al. (Deregulation of S-adenosylmethionine biosynthesis and regeneration improves methylation in E. coli de novo vanillin biosynthesis pathway, Microb. Cell Fact. 15 (2016): 61) and Uniprot, Accession No. P72871, 2018, www.uniport.org.
Regarding claim 10, Nawabi et al., abstract, teach “Here we report the identification of a novel bacterial fatty acid methyltransferase (FAMT) that catalyzes the formation of FAMEs and 3-hydroxyl fatty acid methyl esters (3-OH-FAMEs) from the respective free acids and S-adenosylmethionine (AdoMet). . . . The availability of AdoMet [i.e. SAM], the second substrate for FAMT, is an important factor regulating the amount of methyl esters produced by bacterial cells. Our results indicate that the deletion of the global methionine regulator metJ and the overexpression of methionine adenosyltransferase [an enzyme in a SAM regeneration cycle] result in increased methyl ester synthesis.” As such, Nawabi et al. further indicate that S-adenosylmethionine is needed for the production of FAMEs and that availability of S-adenosylmethionine can be increased by modifications to increase methionine biosynthesis.
However, Nawabi et al. do not explicitly teach adding exogenous methionine to a culture.
Kunjapur et al. relates to production of vanillin in an engineered E. coli that relies upon SAM for the production of vanillin.  Similar to Nawabi et al., Kunjapur et al., abstract, teach deletion of metJ to increase SAM availability to increase the production of product.  However, Kunjapur et al. further report that “production improved further upon supplementation with methionine” (e.g. exogenous methionine). Kunjapur et al., abstract.  “Although exogenously supplied SAM does not enter E. coli, exogenously supplied methionine does enter cells and is known to indirectly perturb intracellular SAM availability in E. coli. Importantly, in the sole previously reported effort to produce vanillate using E. coli, it was observed that methionine supplementation improved titers.” Kunjapur et al., page 5, left column.
For the reasons discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to modify the Synechocystis sp. PCC6803 F3;16 strain taught by Hu et al. to further express the M. marinum-derived FAMTase taught by Nawabi et al. and MAT wherein Nawabi et al. teach that such FAMTase utilizes two substrates being free fatty acid and SAM/AdoMet to produce FAME product and MAT produces SAM/AdoMet from methionine.  In view of the same, Nawabi et al. teach that modifications to a host cell expressing such FAMTase to increase methionine production (e.g. deletion of metJ gene) is beneficial to FAME production.  While specific genetic modifications to Synechocystis sp. PCC6803 that increase methionine biosynthesis are not taught by the cited prior art, Kunjapur et al. teach that SAM/AdoMet availability to support production of a product depending on the same can be further increased by supplying exogenous methionine for E. coli host cells wherein methionine is converted to SAM/AdoMet by the activity of MAT.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to supply exogenous methionine to a culture of any host cell expressing the M. marinum-derived FAMTase taught by Nawabi et al. including a Synechocystis sp. PCC6803 host cell because SAM/AdoMet is a required substrate for FAMTase and Kunjapur et al. teach that supplying exogenous methionine can advantageously increase titers of a product whose production depends on SAM/AdoMet as a precursor.  Although Synechocystis sp. PCC6803 is physiologically different from E. coli, as taught by Uniprot, Accession No. P72871, 2018, www.uniport.org, Synechocystis sp. PCC6803 endogenously contains a S-adenosylmethionine synthase that “Catalyzes the formation of S-adenosylmethionine (AdoMet) from methionine and ATP” as part of a SAM/AdoMet biosynthesis pathway.  Further, as discussed above, Nawabi et al. motivate the further expression of a heterologous MAT that converts methionine to SAM/AdoMet.  As such, the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that supply of exogenous methionine to Synechocystis sp. PCC6803 expressing the M. marinum-derived FAMTase as taught by Nawabi et al. would benefit the activity of FAMTase to produce increased amounts of FAME product since Synechocystis sp. PCC6803 has an endogenous S-adenosylmethionine synthase that produces SAM from methionine.

Claims 1, 2, 3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Granata, Nawabi et al., and Tong et al. as applied to claims 1, 2, 6-9 and 11-12 above, and further in view of Sherkhanov et al. (Production of FAME biodiesel in E. coli by direct methylation with an insect enzyme, Scientific Reports 6 (2016): 24239) (see IDS).
Hu et al. teach the production of C12:0 (lauric) free fatty acid by culturing the Synechocystis sp. PCC 6803, strain F3;16, taught therein on solid or liquid BG11 media under conditions in which free fatty is produced by secretion/excretion as described in section 2.1 and Fig. 4B of Hu et al.  For the reasons stated above, the ordinarily skilled artisan at the time of filing would have been motivated to introduce an expression cassette comprising a Mycobacterium marinum-derived nucleic acid encoding FAMTase into the Synechocystis sp. PCC 6803, strain F3;16, taught by Hu et al. to obtain a further genetically modified Synechocystis sp. PCC 6803.  Upon obtaining such further genetically modified Synechocystis sp. PCC 6803 the ordinarily skilled artisan would similarly culture such further genetically modified Synechocystis sp. PCC 6803 in order to obtain the advantage of FAME production as discussed above.  Since Hu et al. describe production of both intracellular and secreted/excreted free fatty acids, the ordinarily skilled artisan at the time of filing would have expected some amount of produced FAME to be secreted/excreted as well.  As such, Hu et al., Nawabi et al., and Tong et al. suggest the following method:
introducing an expression cassette comprising a Mycobacterium marinum-derived nucleic acid encoding FAMTase into the Synechocystis sp. PCC 6803, strain F3;16, taught by Hu et al. to obtain a further genetically modified Synechocystis sp. PCC 6803 (i.e. genetically modified cyanobacteria) comprising the expression cassette, wherein the strain F3;16 already contains an exogenous nucleotide sequence encoding thioesterase; and
culturing the further genetically modified Synechocystis sp. PCC 6803 under conditions that the nucleic acid encoding FAMTase is expressed such that methyl laurate is produced and secreted/excreted from the further genetically modified Synechocystis sp. PCC 6803.
Regarding further contacting a dodecane layer as recited in claim 3, the same is not taught by Hu et al.  Sherkhanov et al., similar to Nawabi et al., also relates to production of FAMEs from E. coli expressing a methyltransferase.  Sherkhanov et al. state that FAMEs can be recovered from a culture as follows: “Since medium-chain FAMEs are somewhat volatile, we added dodecane as an organic overlay at the stationary phase to trap the FAMEs, which further increased the titer of FAMEs to 312 mg/L of culture. The majority of FAMEs contained 12-carbon acyl chains (73%), mostly unsaturated C12 methyl laurate.” Sherkhanov et al., page 3.  “FFAs and FAMEs were extracted by addition of 6 mL of a 2:1 chloroform/methanol mixture (spiked with 0.15 mg/L of either methyl tridecanoate or methyl heptadecanoate as an internal control) to 5 ml of culture. For consistency in data analysis, 1 mL of dodecane layer was similarly treated with 6 mL of a 2:1 chloroform/methanol mixture before gas chromatography (GC) analysis.” Sherkhanov et al., page 8.
That is, Sherkhanov et al. teach that FAMEs such as methyl laurate are volatile and their loss from culture can be reduced by adding and organic overlay layer of dodecane to the culture whereby methyl laurate collects in the dodecane layer and wherein FAME can be isolated from the dodecane layer by extraction with 2:1 chloroform/methanol.  Since dodecane is not water miscible, an ordinarily skilled artisan at the time of filing would have had an expectation of success in employing a dodecane layer as taught by Sherkhanov et al. to prevent loss of FAME from a culture regardless of the species of microorganism cultured since the dodecane does not directly contact the cells.  As such, at the time of filing, an ordinarily skilled art artisan would have been motivated to further contact a dodecane layer to the culture of further genetically modified Synechocystis sp. PCC 6803 discussed above whereby methyl laurate collects in the dodecane layer and to isolate the collected methyl laurate from the dodecane layer by extraction with 2:1 chloroform/methanol.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Sherkhanov et al. expressly teach, suggest and motivate the contact of a dodecane layer with a culture producing FAMEs to advantageously minimize the loss of FAMEs by vaporization.  

Claims 1-12 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Granata, Nawabi et al., Tong et al. and Sherkhanov et al. as applied to claims 1, 2, 3, 5-9 and 11-12 above, and further in view of Kunjapur et al. (Deregulation of S-adenosylmethionine biosynthesis and regeneration improves methylation in E. coli de novo vanillin biosynthesis pathway, Microb. Cell Fact. 15 (2016): 61) and Uniprot, Accession No. P72871, 2018, www.uniport.org.
Regarding claims 4 and 10, Nawabi et al., abstract, teach “Here we report the identification of a novel bacterial fatty acid methyltransferase (FAMT) that catalyzes the formation of FAMEs and 3-hydroxyl fatty acid methyl esters (3-OH-FAMEs) from the respective free acids and S-adenosylmethionine (AdoMet). . . . The availability of AdoMet [i.e. SAM], the second substrate for FAMT, is an important factor regulating the amount of methyl esters produced by bacterial cells. Our results indicate that the deletion of the global methionine regulator metJ and the overexpression of methionine adenosyltransferase [an enzyme in a SAM regeneration cycle] result in increased methyl ester synthesis.” As such, Nawabi et al. further indicate that S-adenosylmethionine is needed for the production of FAMEs and that availability of S-adenosylmethionine can be increased by modifications to increase methionine biosynthesis.
However, Nawabi et al. do not explicitly teach adding exogenous methionine to a culture.
Kunjapur et al. relates to production of vanillin in an engineered E. coli that relies upon SAM (i.e. AdoMet) for the production of vanillin.  Similar to Nawabi et al., Kunjapur et al., abstract, teach deletion of metJ to increase SAM availability to increase the production of product.  However, Kunjapur et al. further report that “production improved further upon supplementation with methionine” (e.g. exogenous methionine). Kunjapur et al., abstract.  “Although exogenously supplied SAM does not enter E. coli, exogenously supplied methionine does enter cells and is known to indirectly perturb intracellular SAM availability in E. coli. Importantly, in the sole previously reported effort to produce vanillate using E. coli, it was observed that methionine supplementation improved titers.” Kunjapur et al., page 5, left column.
For the reasons discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to modify the Synechocystis sp. PCC6803 F3;16 strain taught by Hu et al. to further express the M. marinum-derived FAMTase taught by Nawabi et al. and MAT wherein Nawabi et al. teach that such FAMTase utilizes two substrates being free fatty acid and SAM/AdoMet to produce FAME product and MAT produces SAM/AdoMet from methionine.  In view of the same, Nawabi et al. teach that modifications to a host cell expressing such FAMTase to increase methionine production (e.g. deletion of metJ gene) is beneficial to FAME production.  While specific genetic modifications (i.e. gene deletions) to Synechocystis sp. PCC6803 that increase methionine biosynthesis are not taught by the cited prior art, Kunjapur et al. teach that SAM/AdoMet availability to support production of a product depending on the same can be further increased by supplying exogenous methionine for E. coli host cells wherein methionine is converted to SAM/AdoMet by the activity of MAT.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to supply exogenous methionine to a culture of any host cell expressing the M. marinum-derived FAMTase taught by Nawabi et al. including a Synechocystis sp. PCC6803 host cell because SAM/AdoMet is a required substrate for FAMTase and Kunjapur et al. teach that supplying exogenous methionine can advantageously increase titers of a product whose production depends on SAM/AdoMet as a precursor.  Although Synechocystis sp. PCC6803 is physiologically different from E. coli, as taught by Uniprot, Accession No. P72871, 2018, www.uniport.org, Synechocystis sp. PCC6803 endogenously contains a S-adenosylmethionine synthase that “Catalyzes the formation of S-adenosylmethionine (AdoMet) from methionine and ATP” as part of a SAM/AdoMet biosynthesis pathway.  Further, as discussed above, Nawabi et al. motivate the further expression of a heterologous MAT that converts methionine to SAM/AdoMet.  As such, the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that supply of exogenous methionine to Synechocystis sp. PCC6803 expressing the M. marinum-derived FAMTase as taught by Nawabi et al. would benefit the activity of FAMTase to produce increased amounts of FAME product since Synechocystis sp. PCC6803 has an endogenous S-adenosylmethionine synthase that produces SAM from methionine.

Response to arguments
Applicant argues:
Assuming such an imaginary cyanobacterium did gain the function of converting free fatty acids to fatty acid methylesters, there is no teaching or suggesting of a net increase in carbon utilization, e.g. overall carbon utilization might remain unchanged or even decrease. Further, nowhere does Hu et al. teach or suggest such a hypothetical modified cyanobacterium would be capable of producing methyl laurate at a rate of at least 5 g/m2/d. Obviousness of an inherent feature must be a natural result directly flowing from a teaching in the prior art. The imaginary strain the Examiner puts forth as obvious to create with a reasonable expectation of success cannot credibly have the carbon utilization feature of methyl laurate production at a rate of at least 5 g/m2/d unless something in the cited references describes or suggests it might reasonably be predicted. The Examiner has failed to point to any such teaching or suggestion regarding producing methyl laurate at of at least 5 g/m2/d.

Features added to the claims by amendment in the claim amendments dated 06/16/2022 are addressed for the first time in the rejection above.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).” MPEP 2145(II).  As such, where a claim recites an advantage or property (e.g. a numerical level of methyl laurate production), there is no requirement for an ordinarily skilled artisan at the time of invention to “predict” such advantage or property discovered by applicant provided that the same would flow naturally from following the suggestion of the prior art.  Here, Hu et al. suggest Synechocystis sp. PCC6803 expressing a fatty acid methyl transferase and a thioesterase wherein the specification evidences that the same structure is capable of producing at least 5 g/m2/d methyl laurate.

Applicant argues:
The skilled worker looking to modify a Synechocystis cyanobacterium strain taught by Hu et al. would not be motivated to look to Nawabi's teachings regarding E. coli specifically. In particular, S-adenosylmethionine synthases are sensitive to oxygen due to their iron-sulfur clusters, thus photosynthetic growth of cyanobacteria producing intracellular oxygen as a byproduct produces different conditions than non-photosynthetic growth of E. coli. Thus, the skilled artisan would not have a reasonable expectation of success in combining these references due to the very distinct metabolics of these organisms.

Kunjapur is focused on the production of vanillin and vinallate using E. co/i, which is not relevant to production of methyl laurate by Synechocystis cyanobacteria. Kunjapur started with an E. coli strain already genetically engineered to produce vanillin by overexpressing heterologous dehydroshikimate dehydratase (asbFbt) and O-methyltransferase (OMTHs) genes. Kunjapur attempted to improve vanillin production by this strain using two genetic engineering strategies:

As discussed, the two required substrates for FAMTase to produce methyl laurate is laurate fatty acid and S-adenosylmethionine (AdoMet/SAM).  The substrates for methionine adenosyltransferase (MAT) to produce AdoMet are methionine and ATP.  Methionine and ATP are available metabolic intermediates in any organism wherein methionine can further be exogenously supplied.  As such, expression of heterologous methionine adenosyltransferase does not require any specialized or species-specific interaction with metabolism of any cell.  Further, there is no reason for why an ordinarily skilled artisan to expect that a bacterial methionine adenosyltransferase cannot be expressed in a cyanobacterial host cell.
Regarding Kunjapur et al., Kanujapur et al. is cited that it is known to supplement with methionine to support production of AdoMet, wherein methionine is the necessary immediate precursor to AdoMet.  Although Kunjapur et al. is focused on vanillin production, Kunjapur et al. is relevant for all that it teaches including that exogenous supplementation with methionine is a known strategy to support AdoMet production.  As far as AdoMet is necessarily produced directly from methionine (through the action of methionine adenosyltransferase and ATP as a second substrate), supplementation with methionine does not depend upon any species-specific interaction with metabolism of any cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652